Dismissed and Memorandum Opinion filed July 18, 2013.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00448-CR

                            DEON GARCIA, Appellant
                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1344260

               MEMORANDUM                           OPINION
      Appellant entered a guilty plea to engaging in organized criminal activity. In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on May 9, 2013, to confinement for six years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). Although the record contains appellant’s
pre-trial motion to suppress, it contains no ruling on the motion. The record therefore
supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2